DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Election of Invention
Applicant’s election of Invention I with traverse in the Reply filed 7 July 2021 is acknowledged.  The elected Invention encompasses claims 1-7.  Claims 8-20 are withdrawn from further consideration as being drawn to nonelected Invention(s).  
Applicant argues “there is no showing of separate utility in the Inventions” and the “non-submerged, non-tool-rotating use of Invention I is also a use of Invention II”.  
The examiner maintains that Invention II (e.g., claim 8) requires an articulator that is structurally configured to rotate a tool.  In contrast, Invention I can be used with an articulator that cannot rotate a tool.  The examiner also maintains that Invention I (e.g., claim 1) requires an assembly that lacks any weight support or alignment structure vertically above the shaft and motor.  In contrast, Invention II can be used with weight support and alignment structure vertically above the shaft and motor.  Also, with regard to subcombinations, only one subcombination needs to be separately usable.  As evidenced in the prior Office Action, the examiner has gone beyond the basic requirement by having shown that both subcombinations are separately usable.
Applicant further argues that there is no “undue burden” in examining Inventions I and II, and all claims 1-16 are to classification B25.  
prima facie shown by any one of: separate classification; separate status in the art; or a different field of search.  Thus, the examiner (in the many reasons set forth in the prior Office Action) has met the criteria for showing serious burden.  
Also, the mentioned B25 classification is directed only to the broad main classification grouping, which is only part of a complete (full) classification.  A complete classification also includes many subgroupings, such as “B25J” which further includes even more defined subclasses like B25J11/00.
The restriction requirement is deemed proper and is therefore made FINAL.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited features are not shown:
a shaft (claim 1)
a shaft including joining structure that causes it to be structurally configured to join to an annular vehicle (claim 1) 
an annular vehicle (claim 1)
a motor coupled to a shaft (claim 1)
an assembly lacking any weight support or alignment structure vertically above a shaft and motor (claim 1)
a bevel carrier (claim 4)
an offset plate (claim 5)
a center post of an articulator (claim 5)
a belt (claim 7)
a belt attached to an end of an extendible shaft (claim 7)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
The phrase “weight support or alignment structure” is unclear in its meaning.  For example, it is unclear whether “weight support” refers to structure that supports the weight of the assembly, or to some other structure.  It is unclear whether “alignment structure” refers to structure that aligns the assembly, or to some other structure.  It would appear that any sturdy structure “above the shaft and motor” would inherently provide some alignment, including alignment of itself.  It is further unclear whether only one of either weight support or alignment structure needs to be lacking.
Use of the term “annular vehicle” is unclear.  For example, it is unclear whether the “annular vehicle” constitutes: a traveling vehicle that has an annular shape (e.g., a UFO); a (stationary) annular structure; or something else.  As the claim can be interpreted in different ways, it is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-7, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meuschke (US 5,687,207).
Meuschke teaches an assembly comprising a shaft (mast 52, 58), motor (92, 124), and an articulator (66).  The shaft can extend into and retract out of an area (e.g., a nuclear reactor core).  The vehicle (trolley 12) can have any shape, including annular.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over LaGuardia (US 2016/0336084) in combination with Judge (US 2007/0146480). 
LaGuardia discloses an assembly comprising a telescoping vertical shaft (226, 526) configured to connect with a vertical drive motor (222, 224).  The drive motor (222, 224) is operable to extend and retract a cable (222-1) attached to the shaft (226).  An articulator (230, 232, 234) is secured to an end of the shaft and is configured to hold a tool (e.g., saw blade 260).
Judge (cited via IDS) shows that it is well known in the art to supportingly join a nuclear reactor tool apparatus (112) with an annular structure (104, 108) to allow for work adjacent the annular structure. 
.

Claims 2-5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over LaGuardia (US 2016/0336084) in combination with Judge (US 2007/0146480) as applied to claim 1 above, and further in view of Taillandier (US 2013/0270241).
Taillandier (cited via IDS) shows that it is well known in the art to employ an articulator (42) that comprises three successive segments (46, 48, 50).  A second segment (48) is articulated to a first segment (46) via a double rotary connection enabling both rotary movement about a vertical axis, and rotary movement about a horizontal axis.  The third segment (50) is articulated to the second segment (48) by a double rotary connection enabling both relative rotary movement about a horizontal axis, and relative rotary movement about the longitudinal axis of the third segment (50).  The articulator includes other components (e.g., plate element 52) that are rotatable with respect to the remainder of the articulator.
Further modification of LaGuardia to have employed an articulator that can rotate about multiple axis to have enhanced tool positioning, as suggested by Taillandier, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.

Objection to the Abstract
The Abstract of the disclosure is objected to because:
The term non-capitalized term “systems” starts a sentence.
It is unclear what constitutes a “confirmed position”.  It is uncertain whether the positions are “confirmed” positions or “confined” positions. 
The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it refers to “methods” when the elected invention is an apparatus. 

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646